Citation Nr: 9922577	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-09 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
service-connected chronic lumbosacral strain.  

2. Entitlement to an evaluation in excess of 30 percent for 
service-connected bronchiectasis.

3. Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from January 1961 to May 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1998 rating decision from the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued a 30 percent evaluation 
for service-connected bronchiectasis, continued a 10 percent 
evaluation for chronic lumbosacral strain, and denied 
entitlement to individual unemployability.  

The Board notes that the veteran timely perfected an appeal 
on the issues of entitlement to a compensable evaluation for 
service-connected hemorrhoids and left little finger 
fracture.  At the May 1999 hearing the veteran submitted a 
written request to withdraw these issues from consideration.  
A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§ 20.204(b) (1998).  Therefore, the issues of entitlement to 
a compensable evaluation for service-connected hemorrhoids 
and left little finger fracture are not before the Board.

At the May 1999 hearing the veteran stated that a VA 
physician had indicated that the damage to his stomach was 
from the constant drainage due to his service-connected lung 
condition.  In as much as such represents an informal 
claim for service connection for an epigastric condition as 
secondary to service-connected bronchiectasis, the claim is 
referred to the RO for further action as necessary.  

The veteran's claims for an evaluation in excess of 30 
percent for service-connected bronchiectasis and entitlement 
to a total disability evaluation due to individual 
unemployability are addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1. All facts pertinent to the veteran's claim for an 
evaluation in excess of 10 percent for service-connected 
chronic lumbosacral strain have been fully developed for 
purposes of adjudication.

2. The veteran's chronic lumbosacral strain is manifested by 
subjective symptoms, and complaints of pain on motion, 
with no sensory or motor deficits, no muscle atrophy, no 
muscle spasm, and no limitation of motion.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected chronic lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In February 1994, the veteran filed an initial claim for VA 
benefits for a lung condition, nervous disorder, back 
condition, hemorrhoids, bilateral foot condition, hip 
condition, arthritis of multiple joints, allergic condition 
and cervical spine condition.  Following a VA general medical 
examination in March 1994, the RO granted service connection 
for bronchiectasis with a 30 percent evaluation, 
chronic lumbosacral strain with a 10 percent evaluation, 
hemorrhoids with a noncompensable evaluation, and a left 
little finger fracture with a noncompensable evaluation, all 
effective from February 16, 1994.  In June 1996, the veteran 
filed a claim for increased compensation for his service-
connected disabilities.  

A VA general medical examination was conducted in September 
1996. The veteran stated that his back pain began in 1965, 
and was of lesser severity at the time of the examination.  
The veteran reported that he was unable to do much bending, 
had to change positions while in bed, and experienced 
occasional burning sensations in his back. 

Range of motion testing of the back showed forward bending of 
85 degrees within two inches of the floor and backward 
extension of 10 degrees.  The examiner noted no sensory or 
motor deficits, no muscle atrophy and no muscle spasm.  X-ray 
examination of the lumbar spine revealed scoliosis convexed 
to the left with no significant interval change since the 
previous examination in October 1993.  The examiner indicated 
an impression of chronic lumbosacral strain with no 
radiculopathy.  

A VA general medical examination was conducted in December 
1997, and the examiner noted that neither medical records nor 
the veteran's claims file were available for review.  The 
veteran reported intermittent lower back pain with no 
radicular pain.  The examiner noted mild scoliosis.  Range of 
motion testing revealed forward flexion of 90 degrees, 
extension of 15 degrees, lateral bending of 40 degrees to the 
left and 30 degrees to the right, and rotation of 45 degrees 
bilaterally.  The examiner reported impressions of recurrent 
lumbar strain and mild scoliosis. 

At a hearing before the undersigned in May 1999, the veteran 
testified that he was in pain due to his back condition, all 
the time.  Transcript, p. 6.  The veteran testified that his 
Social Security disability was based on his lung disease and 
back damage.  Transcript, p. 6. 


II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).

Under the Schedule, Diagnostic Code 5295 provides for the 
evaluation of lumbosacral strain.  A 10 percent evaluation 
requires characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint spaces.  A 40 percent rating is 
also warranted if only some of these manifestations are 
present with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295.  

Limitation of motion of the lumbar spine is awarded a 10 
percent evaluation for slight limitation, a 20 percent 
evaluation for moderate limitation and a 40 percent 
evaluation for severe limitation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  The Board recognizes that the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45 (1998).  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.

In the instant case, although the veteran testified that he 
experienced muscle spasm, the VA examiners in December 1997 
and September 1996 noted no muscle spasm or unilateral loss 
of lateral spine motion, as required under the criteria for 
an evaluation of 20 percent for lumbosacral strain.  Range of 
motion testing in December 1997 showed lateral bending of 40 
degrees to the left and 30 degrees to the right.  In 
addition, there is no medical evidence that the veteran 
suffers any limitation of motion of his lumbar spine, much 
less a limitation of motion of moderate degree.  The Board 
finds that the evidence preponderates against an evaluation 
in excess of 10 percent under the criteria for evaluation for 
lumbosacral strain or for limitation of motion of the lumbar 
spine.  The evidence of record does not establish any pain or 
functional loss due to the veteran's lumbosacral strain, 
which would warrant an evaluation in excess of 10 percent.  
The pain on movement, noted by the veteran, is considered in 
the evaluation for lumbosacral strain under Diagnostic Code 
5295 and warrants a 10 percent evaluation.  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected chronic lumbosacral strain is denied.  


REMAND

The Board notes that the veteran is in receipt of Social 
Security Disability benefits since November 1992 with a 
primary disability of bronchiectasis and a secondary 
disability of peptic esophagitis.  The Board further notes 
that the issue of service connection for the veteran's 
epigastric condition has been referred to the RO for further 
action as necessary in the introduction portion of this 
decision.  The most recent VA examination was conducted in 
December 1997.  Subsequent to this examination, pulmonary 
function analysis showed some decrease in diffusing capacity.  
In addition, the veteran stated that his condition had 
worsened and he now used home oxygen supplied by his private 
HMO.  The examiner did not provide any conclusions as to what 
effect, if any, the veteran's lung condition and other 
service-connected disabilities had on his ability to secure 
or follow a substantially gainful occupation. 

The veteran's representative requested that a new VA 
examination be scheduled and that further VA treatment 
records be obtained.  The VA treatment records have been 
obtained and are of record.  Transcript, p. 3. 

Overall, the Board is of the opinion that additional 
development of the record is needed in order to determine the 
underlying medical issues to enable the Board to render a 
final determination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Accordingly, the case is REMANDED to the RO for the 
following development:

1. The RO should request that the veteran 
provide the names and addresses of all 
medical care providers who treated the 
veteran since December 1997 for his 
service-connected bronchiectasis, which 
are not already of record.  
After securing the necessary release, the 
RO should obtain these records.

2. The RO should arrange for an examination 
of the veteran by an appropriate VA 
specialist for the purpose of 
ascertaining the current nature and 
extent of severity of the veteran's 
bronchiectasis.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  
The examiner should perform any testing 
necessary to provide an assessment of the 
veteran's condition, including a 
pulmonary function analysis.  The 
examiner should indicate whether the 
veteran manifests any or all of the 
following and the frequency of such 
manifestations:  cough, purulent sputum, 
blood-tinged sputum, emphysema, loss of 
weight (due to impairment of health by 
bronchiectasis), anemia, pulmonary 
hemorrhage, dyspnea, cyanosis, 
hemoptysis, cor pulmonale, pulmonary 
hypertension, episodes of acute 
respiratory failure, outpatient oxygen 
therapy, and antibiotic usage.  The 
examiner should note the frequency and 
length of any incapacitating episodes of 
infection requiring bed rest and 
treatment by a physician.  The examiner 
should express an opinion as to whether 
the veteran's bronchiectasis, in 
combination with his other service-
connected disabilities, prevents the 
veteran from securing or following a 
substantially gainful occupation.  

3. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

4. The RO should then adjudicate the claims 
for an increased evaluation for service-
connected bronchiectasis and entitlement 
to a total disability evaluation due to 
individual unemployability.  If any claim 
remains denied, the veteran should be 
furnished with a supplemental statement 
of the case which summarizes the 
pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals







